                 Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 1 of 11




        UN[TED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK

           SHMUEL KLEIN,
                                         Plaintiff,

                  -against-

           JOHN BELTEMPO, individually and in his
           official capacity as a Police Officer for the                 15-cv-9093 (NSR)
           Village of Spring Valley Police Department,
           and Police Officer LOUIS SCORZIELLO,
           individually and in his official capacity as a             OPINION AND ORDER
           Police Officer of the Village of Spring Valley
           Police Department.
                                           Defendants.


        NELSONS . ROMAN, United States District Judge,

                 Plaintiff Shmuel Klein ("Plaintiff' or "S. Klein") brings this action under 42 U.S.C. §

        1983 ("Section 1983") against Defendants Police Officer John Beltempo ("P.O. Beltempo")

        and now retired Police Officer Louis Scorziello (" P.O. Scorziello") (collectively, the

        "Defendants"). Defendants now move to dismiss Plaintiffs Second Amended Complaint, the

        operative complaint, under Fed. R. Civ. P. §§ 41(b) ("Rule 41(b)"), 12(b)(5) ("Rule 12(b)(5)"),

        and 12(b)(6) ("Rule 12(b)(6)"). (ECF No. 96.) For the reasons that follow, Defendants' motion

        to dismiss is GRANTED.

                                                      BACKGROUND

                 This is the second ("Klein If') of two actions commenced by Plaintiff. The first action

        ("Klein I") was commenced in March 2011 and later dismissed. See Klein v. UPS et al, 11 Civ.

        2044. Both actions involve Plaintiff's retention of a United Parcel Service ("UPS") package



USDC SDi\Y
 DOCUMENT          _ ..
 ELECTRONIC ALL y l· ILED
 bOC#: -
 DATE FILED:      ( 1'2 1
                            l~ ·;
                               ')<)
        Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 2 of 11



addressed to a former tenant of Plaintiff, Plaintiff’s refusal to return the package to UPS, and his

subsequent arrest and prosecution. Plaintiff asserts similar claims in both actions.

       KLEIN I

       Plaintiff commenced Klein I on March 24, 2011. Compl., Klein I (No. 11 Civ. 2044).

Plaintiff asserted claims pursuant to Section 1983 against multiple defendants including UPS, the

Rockland County District Attorney and several Spring Valley Police Officers. Id. By Order

dated February 6, 2012, Klein I was dismissed by the Court (Ramos, J.) for lack of personal

jurisdiction. See Klein I, 2014 WL 4637493, at *1 (S.D.N.Y. Sept. 17, 2014) (providing an

overview of the procedural dismissal of Plaintiff’s prior litigation). In essence, Plaintiff failed to

effectuate service on each of the named defendants. Id. Plaintiff subsequently moved to

“reopen” the case. Id. The Court, however, denied the application on the basis that Plaintiff

failed to make any effort to effectuate service over the course of more than two years, never

requested an extension of time for service, and failed to demonstrate “... a good faith effort on his

part to prosecute this case.” Id. Plaintiff appealed the Court’s dismissal. In a summary order,

the Second Circuit denied Plaintiff’s appeal and affirmed the Court’s dismissal of the action.

Klein v. Smith, 613 F. App’x 86, 86 (2d Cir. 2015).

       KLEIN II

       Shortly after the Second Circuit issued its order affirming the dismissal of Klein I,

Plaintiff commenced this action, Klein II. (ECF No. 1.) Plaintiff’s claims are derived from the

same core facts as asserted in Klein I. Plaintiff is the trustee of a trust which owns realty

property in Spring Valley, New York. (Second Am. Compl. (“SAC”) ¶ 6 (ECF No. 60).) One

of his former tenants, EZP Labels, vacated the premises owing back rent. Plaintiff commenced a



                                                  2
         Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 3 of 11



state civil court proceeding and obtained a monetary judgment against EZP Labels for the

outstanding monies owed. (Id. ¶ 7.)

         In early 2010, while the state civil court judgment remained unsatisfied, UPS delivered a

package addressed to EZP Labels at its former address, Plaintiff’s property. (Id. ¶ 7.) Instead of

returning the package, Plaintiff retained it with the hope of exchanging it for payment on the

outstanding judgment. (Id. ¶¶ 9-10.) Subsequently, a UPS employee went to Plaintiff’s office

on several occasions to request the return of the package. (Id. ¶¶ 12-13.) On each occasion,

Plaintiff informed UPS that he had a “possessory lien” 1 on the package until such time as the

state court judgment was satisfied. (Id. ¶ 12.) On March 24, 2010, UPS filed a criminal

complaint against Plaintiff with the Village of Spring Valley Police Department. (Id. ¶ 14.)

         Following the filing of the complaint, P.O. Beltempo and P.O. Scorziello visited Plaintiff

at his residence and requested the return of the UPS package. (Id.) Plaintiff refused and

reiterated that he was retaining the package as a lien. (Id. ¶ 16.) Based on his refusal to return

the package to UPS, Plaintiff was arrested. (Id.)

         Plaintiff was charged, tried, and convicted of petit larceny and resisting arrest. (Id. ¶ 25.)

Plaintiff successfully appealed his conviction to the New York State Supreme Court, Appellate

Term, Second Department, resulting in the vacatur of his convictions, dismissal of the resisting

arrest count, and reinstatement of the original felony grand larceny in the fourth degree count.

The matter was remanded back to the trial court for further proceedings. See People v. Klein,

No. 2012-1424, 42 Misc. 3d 141(A) (Sup. Ct. App. Term 2d Dept. Feb. 6, 2014). After the case

1 A possessory lien, commonly referred to as a retaining lien, allows a creditor to continue possession of the
encumbered property until such time as the debt is satisfied. See generally N.Y. U.C.C. § 9-333(a).




                                                          3
        Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 4 of 11



was remanded, the District Attorney declined to prosecute Plaintiff on the remaining larceny

count. (SAC ¶ 25.)

       During the pendency of his criminal appeal, Plaintiff commenced Klein I. After the

dismissal of Klein I, as previously discussed, Plaintiff commenced Klein II. In the instant action,

Plaintiff originally asserted, inter alia, Section 1983 claims against the Rockland County District

Attorney, several named Spring Valley officials, UPS, several UPS employees (together with

UPS, the “UPS Defendants”), the Village of Spring Valley Police Department, and several

members of the Village of Spring Valley Police Department, including P.O. Beltempo and P.O.

Scorziello. In the initial complaint filed in Klein II, Plaintiff asserted claims sounding in false

arrest and imprisonment, assault, battery, conversion, and alleged violations of the Fourth, Fifth,

and Fourteenth Amendments. (ECF No. 1.) Plaintiff’s claims are predicated on his arrest and

prosecution related to his retention of the UPS package. (Id.)

       By Opinion and Order dated January 24, 2017, this Court dismissed all of Plaintiff’s

claims against the UPS Defendants, the Rockland County District Attorney, the Mayor of Spring

Valley and the Chief of the Spring Valley Police Department. Klein II, 15-CV-9093(NSR), 2017

WL 374733, at *11 (S.D.N.Y. Jan. 24, 2017). Plaintiff’s claims against P.O. Beltempo and P.O.

Scorziello for malicious prosecution and conspiracy arising out of the criminal prosecution for

larceny were dismissed with prejudice and his claims against Assistant District Attorney Jane

Doe were dismissed without prejudice. Id. The only remaining claims were those for Section

1983 malicious prosecution as against P.O. Beltempo and P.O. Scorziello arising from the

prosecution of Plaintiff for resisting arrest. Id. On February 17, 2017, Plaintiff filed an




                                                  4
        Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 5 of 11



Amended Complaint seeking to assert similar claims against the previously named Defendants,

including claims which were previously dismissed with prejudice. (ECF Nos. 45 & 46.)

       On May 12, 2017, Plaintiff filed a Second Amended Complaint (“SAC”), the operative

complaint, asserting claims pursuant to Section 1983 only as against P.O. Beltempo, P.O.

Scorziello, and Jennifer Parietti, identified in the pleading as the Jane Doe investigator of the

Rockland County District Attorney’s Office. (ECF Nos. 61 & 62.). By Opinion and Order dated

September 7, 2018, this Court dismissed all claims against Parietti. See Klein v. Beltempo, No.

15 CIV. 9093 (NSR), 2018 WL 4284317, at *7 (S.D.N.Y. Sept. 7, 2018). The only remaining

claims are those asserted against P.O. Beltempo and P.O. Scorziello pursuant to Section 1983.

Id.

                                          LEGAL STANDARDS

       RULE 12(b)(5)

       Rule 12(b)(5) provides that a complaint may be dismissed for insufficient service of

process. Fed. R. Civ. P. § 12(b)(5). When considering a Rule 12(b)(5) motion, a court must

looks to matters outside the complaint to determine whether it has jurisdiction. Darden v.

DaimlerChrysler N. Am. Holding Corp., 191 F. Supp. 2d 382, 387 (S.D.N.Y. 2002). Plaintiff

bears the burden of establishing that service was sufficient. Khan v. Khan, 360 Fed. App’x. 202,

203 (2d Cir. 2010) (citing Burda Media, Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir. 2005))

(internal citation omitted). On a motion to dismiss, Courts should consider the issue of

jurisdiction first, because dismissal for lack of jurisdiction renders all other claims moot.

Darden, 191 F. Supp. 2d at 386 (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583




                                                  5
        Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 6 of 11



(1999); Calero v. Immigration and Naturalization Service , 957 F.2d 50 (2d Cir. 1992); Da Silva

v. Kinsho Int’l Corp., 229 F.3d 358 (2d Cir. 2000)).

        A plaintiff seeking to effectuate service of process on an individual must adhere to Fed.

R. Civ. P. § 4 (“Rule 4”). Generally, Rule 4(e) provides that service of process upon an

individual, other than a minor or incompetent, located in a judicial district of the United States,

may be served by: following the local state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court is located or where service is

made; delivering a copy of the summons and of the complaint to the individual personally;

leaving a copy of each at the individual’s dwelling or usual place of abode with someone of

suitable age and discretion who resides there; or delivering a copy of each to an agent authorized

by appointment or by law to receive service of process. Fed. R. Civ. P. § 4(e).

        RULE 12(b)(6)

        To survive a 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)).

Factual allegations must “nudge their claim from conceivable to plausible.” Twombly, 550 U.S.

at 555. A claim is plausible when the plaintiff pleads facts which allow the court to draw a

reasonable inference the defendant is liable. Iqbal, 556 U.S. at 678. To assess the sufficiency of

a complaint, the court is “not required to credit conclusory allegations or legal allegations

couched as factual allegations.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013). While

legal conclusions may provide the “framework of the complaint … threadbare recitals of the




                                                    6
        Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 7 of 11



elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678-79.

    RULE 41 (B)

    A defendant may move to dismiss a claim when the “plaintiff fails to prosecute or to comply

with . . . a court order.” Fed. R. Civ. P. § 41(b). While a Rule 41(b) dismissal is viewed as “a

harsh remedy,” LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation

omitted), it may, in certain cases, be “vital to the efficient administration of judicial affairs,”

Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982). When applying Rule 41(b),

courts within the Second Circuit employ a five-factor balancing test: (1) the duration of the

plaintiff’s failures; (2) whether plaintiff had received notice that further delays or non-

compliance would result in dismissal; (3) whether the defendant is likely to be prejudiced; (4)

whether the district judge has taken care to strike the balance between alleviating court calendar

congestion and protecting a party’s right to due process and a fair chance to be heard; and (5)

whether the district judge adequately assessed lesser sanctions. Terry v. Vill. of Ossining, No. 12

CIV. 5855 ER, 2013 WL 5952834, at *6 (S.D.N.Y. Nov. 5, 2013) (citing Shannon v. General

Elec. Co., 186 F.3d 186, 193-94 (2d Cir. 1999)).

                                              DISCUSSION

    The only documents filed with the Court indicate that Plaintiff attempted to effectuate service

upon P.O. Beltempo and P.O. Scorziello by delivering a copy of process upon an authorized

agent. No other affidavits of service were filed concerning service of process upon said

defendants. Specifically, the affidavits submitted by the Plaintiff indicate process was

effectuated on P.O. Beltempo and P.O. Scorziello by delivering a copy of the summons and



                                                   7
        Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 8 of 11



complaint to “Herby Jean Charles who is designated by law to accept service on behalf of [the]

Village of Spring Valley.” (ECF Nos. 7 & 9.) Notably, the affidavits of service identify Herby

Jean Charles as the authorized agent for the Village of Spring Valley and not the agent of P.O.

Beltempo and P.O. Scorziello, the intended recipients. While the referenced affidavits may be

sufficient to support a finding of service upon the Village of Spring Valley, provided Herby Jean

Charles is an agent for the purpose of service, the documents fail to support a finding of proper

service upon P.O. Beltempo and P.O. Scorziello. P.O. Beltempo and P.O. Scorziello are

distinct individuals from the Village of Spring Valley. Thus, service upon the Village does not

amount to service upon P.O. Beltempo and P.O. Scorziello. Accordingly, it is the Court’s

determination that Plaintiff has failed to effectuate service pursuant to Rule 4(e).

    Similarly, Plaintiff failed to effectuate service in accordance with local state law. In New

York, service of process on an individual is governed by N.Y. C.P.L.R § 308 (“NY Rule 308”).

NY Rule 308 provides, in relevant part, that service upon an individual, a natural person, may be

effectuated by: 1) delivering the summons within the state to the person to be served; or 2) by

delivering the summons within the state to a person of suitable age and discretion at the actual

place of business, dwelling place or usual place of abode of the person to be served and by

mailing the summons to the person to be served at his or her last known residence; or 3)

delivering the summons within the state to the agent for service of the person to be served.

Plaintiff’s affidavit of service falls short of requirements of NY CPLR 308. No personal service

was effectuated upon either Defendant. No substitute service was attempted at either of the

Defendants’ home or place of business. Notably, P.O. Scorziello was retired at the time service




                                                  8
        Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 9 of 11



was attempted and no longer conducting regular “business” for the Village of Spring Valley

Police Department.

   While the affidavit of service indicates the date service was attempted, it fails to provide a

location for the attempted service. A police officer’s “actual place of business” is the police

station and not just any governmental building. See Davis v. City of New York, No. 07 CIV

1395, 2008 WL 2511734, at *3 (S.D.N.Y. June 19, 2008) (holding service of two police officers

insufficient when the service was made on the city’s office of Corporation Counsel). Even if it

were determined that service was accomplished by delivery of the summons and complaint at he

Defendants’ place of business in this case, the statute additionally requires the “mailing [of] the

summons to the person to be served at his or her last known residence.” N.Y. C.P.L.R § 308.

No such mailing was made. Accordingly, Plaintiff failed to demonstrate service was made in

compliance with New York law. See Vidurek v. Koskinen, No. 17 CV 9064(VB), 2018 WL

3597644, at *9 (S.D.N.Y. July 25, 2018) (dismissing plaintiff’s claim on a Rule 12(b)(5) motion

because service was not in “accordance with the law of the state”), aff'd, 789 F. App’x 889 (2d

Cir. 2019).

   Though Plaintiff contends that the Defendants waived their right to contest ineffective

service, such assertion is unavailing. Defendants properly preserved their defense of ineffective

service in their answer to Plaintiff’s pleadings (ECF. No. 55, ¶ 86), and promptly moved to

dismiss after the filing of the SAC. Defendants also raised their jurisdictional defenses before

the initial pretrial conference. See DHL Glob. Forwarding Mgmt. Latin Am., Inc. v. Pfizer, Inc.,

No. 13-CV-8218 KBF, 2014 WL 5169033, at *6 (S.D.N.Y. Oct. 14, 2014); Mattel, Inc. v.

Barbie-Club.com, 310 F.3d 293, 307 (2d Cir. 2002) (“[T]o preserve the defense of lack of



                                                 9
         Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 10 of 11



personal jurisdiction, a defendant need only state the defense in its first responsive filing . . . .”).

Indeed, Plaintiff has failed to proffer any controlling case law in support of his theory of waiver.

    Lastly, Plaintiff has failed to demonstrate good cause to warrant an extension of time to

properly effectuate service beyond the statutory time frame. See Rule 4(m); Harper v. City of

New York, 424 F. App'x 36, 39 (2d Cir. 2011). Plaintiff initiated this action on November 19,

2015. (ECF No. 1.) Throughout this litigation, Plaintiff was alerted to the alleged impropriety of

service and made no attempt to correct it. More than four years has lapsed since commencement

of this action, which is Plaintiff’s second attempt to prosecute these claims.

    As previously discussed, dismissal for lack of jurisdiction renders all other claims moot.

Darden, 191 F. Supp. 2d at 386 (internal citations omitted). In light of the Court’s dismissal of

the remaining claims, the Court need not discuss whether defendants are entitled to relief

pursuant to Rule 12(b)(6) and Rule 41(b). 2




2Defendants   devote a significant portion of their Memorandum in support of their motion discussing the
applicability of Rule 41(b). Given the posture of the case, it appears that Rule 41(b) is inapplicable. Courts in the
Second Circuit tend to apply Rule 41(b) where Plaintiff has failed to prosecute its claims. See, e.g., Brown v.
Pulgarin, No. 17CV1677VSBKHP, 2018 WL 5723120, at *1 (S.D.N.Y. Nov. 1, 2018) (dismissing a plaintiff’s
claim for failure to comply with court-ordered discovery deadlines); Harding v. Goord, 135 F. App'x 488, 489 (2d
Cir. 2005) (affirming a district court’s dismissal of a plaintiff’s claim for failure to comply with court-ordered
deadlines).

                                                          10
      Case 7:15-cv-09093-NSR Document 105 Filed 05/27/20 Page 11 of 11




                                           CONCLUSION

       For the foregoing reasons, Defendants' motion to dismiss is GRANTED. The Second

Amended Complaint is dismissed as against Defendants Scorziello and Beltempo for lack of

personal jurisdiction. The Clerk of the Court is respectfully directed to terminate the motion at

ECF No. 96 and close the case.



Dated : May 27, 2020
        White Plains, New York

                                                             NELSON S. ROMAN
                                                           United States District Judge




                                                11
